COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Larry Joe Clowers Jr. v. Kathleen Ann Dawson

Appellate case number:   01-22-00173-CV

Trial court case number: 2018-84453

Trial court:             189th District Court of Harris County

        On April 15, 2022, Appellant, Larry Joe Clowers Jr., filed a “First Unopposed Motion for
Extension of Time to Make Arrangements to Pay for the Reporter’s Record Until After
Mediation.” The motion is granted. The deadline for Appellant to notify the Court of payment
or of payment arrangements for the reporter’s record is June 10, 2022.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: April 26, 2022